UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6023



EDDIE LEE GORDON,

                                            Petitioner - Appellant,

          versus


RUTH YANCEY, Warden; FEDERAL BUREAU OF
PRISONS, Director; UNITED STATES OF AMERICA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CA-05-2929)


Submitted:   November 3, 2006           Decided:     November 28, 2006


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Lee Gordon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Eddie   Lee   Gordon,   a   federal   prisoner,   appeals    the

district   court’s   orders   accepting    the   recommendation    of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition, and denying his motion for reconsideration.             We have

reviewed the record and find no reversible error.       Accordingly, we

affirm for the reasons stated by the district court.           Gordon v.

Yancey, No. CA-05-2929 (D.S.C. Nov. 28, 2005; Dec. 5, 2005).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -